Citation Nr: 0021525	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-00 355	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

In a rating decision of July 1987, the Regional Office (RO) 
denied entitlement to service connection for bilateral 
defective hearing.  The veteran voiced no disagreement with 
that decision, which has now become final.  Since the time of 
the July 1987 rating decision denying entitlement to service 
connection for bilateral defective hearing, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that such evidence was neither new nor 
material, and the current appeal ensued.


FINDINGS OF FACT

1.  In a rating decision of July 1987, the RO denied 
entitlement to service connection for bilateral defective 
hearing on the grounds that no hearing loss was shown by the 
evidence then of record.

2.  Evidence submitted since the time of the RO's July 1987 
decision reflects that the veteran has a left ear hearing 
loss disability, but not a right ear hearing loss disability.

3.  No competent medical nexus evidence is on file that 
relates the veteran's current left ear hearing disability to 
his military service, to include his exposure to noise during 
such service.


CONCLUSIONS OF LAW

1.  The July 1987 rating decision denying service connection 
for bilateral defective hearing is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence to reopen the veteran's claim 
of service connection for right ear hearing loss has not been 
submitted; the claim as to right ear hearing loss is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  New and material evidence to reopen the veteran's claim 
of service connection for left ear hearing loss has been 
submitted; the claim as to left ear hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

4.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999).  Moreover, where a veteran 
served ninety (90) days or more during a period of war, and 
an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Once entitlement to service connection for a given disorder 
has been denied by a decision of the RO, that determination, 
absent disagreement by the veteran within a period of one 
year, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

When an appellant seeks to reopen a previously denied claim, 
a three-step analysis must be performed.  Winters v. West, 
12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  First, it must be determined whether new and 
material evidence has been presented pursuant to the 
provisions of 38 C.F.R. § 3.156(a) (1999).  Second, if new 
and material evidence has been presented, the case must be 
reopened, and, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence, and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  Third, if the claim is well grounded, 
the Secretary may evaluate its merits after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1999) has been fulfilled.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  In addition, new evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


Analysis.  In the present case, at the time of the 
aforementioned RO decision in July 1987, it was determined 
that the evidence failed to document the existence of chronic 
hearing loss.  On file at that time was a service separation 
examination showing hearing within normal limits in each of 
the veteran's ears, as well as a Department of Veterans 
Affairs (VA) general medical examination showing no evidence 
of defective hearing.

Evidence received since the time of the RO's July 1987 
decision includes VA outpatient treatment records, and, 
specifically, a March 1998 audiometric examination which 
reflects that testing revealed that auditory thresholds at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 15, 10, 
30, and 30 decibels, respectively, in the right ear, and 15, 
15, 10, 40, and 55 decibels in the left ear.  Speech 
discrimination was 100 percent correct in the right ear and 
96 percent correct in the left ear.  Accordingly, as of the 
time of the March 1998 audiometric examination, the veteran 
displayed a "hearing loss disability" only in his left ear.  
See 38 C.F.R. § 3.385.

Since the additional evidence still fails to show a right ear 
hearing loss disability, the additional evidence as to the 
right ear hearing loss is not new and material.  The claim of 
entitlement to service connection for right ear hearing loss 
is not reopened.  However, since the additional evidence 
shows a current left ear hearing loss, the evidence bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the left ear hearing loss claim.

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim of service connection 
for left ear hearing disability is well-grounded.

In the instant case, the Board finds that the veteran's claim 
of service connection for left ear hearing disability is not 
well grounded due to the absence of competent medical nexus 
evidence. 

While the veteran has alleged continuity of symptomatology 
regarding his hearing loss, the Board notes that in Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See also Clyburn v. West, 12 Vet. App. 296, 301 (1999).  
Thus, the Board concludes that competent medical nexus 
evidence is necessary to well ground the veteran's claim.  
Since no such evidence is on file, the Board concludes that 
the veteran's claim is not well grounded, and must be denied.

Currently, the sole evidence of a nexus between the veteran's 
in-service noise exposure and his current left ear hearing 
loss consists of the history provided by the veteran.  He 
does not possess the medical expertise that would be 
necessary to link such a disorder to any incident of his 
military service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(lay persons are not competent to offer medical opinions).  A 
lay person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
noted above, the most recent medical evidence does not 
suggest any relationship between the veteran's in-service 
noise exposure and his current left ear hearing loss.  
Unsupported by medical evidence, the veteran's personal 
belief, however sincere, cannot be substituted for competent 
nexus evidence.

For the reasons stated above, the Board has determined that 
the veteran's claim is not well grounded and must be denied.  
As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 
(1995); see also generally Stuckey v. West, 13 Vet. App. 163, 
175 (1999), (observing in part that when it is alleged that 
there is specific evidence that would manifestly well ground 
a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Emphasis added).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a right 
ear hearing loss, the benefit sought on appeal as to this 
matter is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a left ear 
hearing disability, the claim as to this matter is reopened.

Entitlement to service connection for left ear hearing loss 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

